Citation Nr: 0414512	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-21 810	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R. W. 


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for residuals of a stress fracture of the right proximal 
tibia and service connection for bilateral shin splints.  The 
veteran filed a notice of disagreement in March 2000.  The RO 
issued a statement of the case in May 2000 and received the 
veteran's substantive appeal in August 2000.  

In September 2002, the appellant testified before the 
undersigned during a videoconference hearing.  A transcript 
of the hearing is of record.  In March 2003, the Board 
requested additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  Thereafter, in October 2003, the Board 
remanded the matters to the RO.  

By a January 2004 rating decision, the RO granted service 
connection for pes anserinus bursitis, as a residual of a 
stress fracture of the right proximal tibia.  A 10 percent 
disability evaluation was assigned.  

By supplemental statement of the case issued in January 2004, 
the RO continued the denial of the veteran's claim for 
service connection for bilateral shin splints.  

The Board notes that by a Written Brief Presentation filed 
with the Board in April 2004, the veteran's appointed 
representative took issue with the rating assigned for the 
service-connected anserinus bursitis.  However, pertinent 
regulation provides that a notice of disagreement must be 
filed with the RO.  See, 38 C.F.R. § 20.300 (2003).  
Accordingly, the issue of the propriety of the initial rating 
assigned for anserinus bursitis is not the subject of the 
Board's jurisdiction on appeal.  



FINDINGS OF FACT

1.  The veteran sustained a right proximal tibia stress 
fracture in service.  The veteran is service-connected for 
residuals of a right proximal tibia stress fracture, 
diagnosed as pes anserinus bursitis.  

2.  A left shin disability was not shown in service and the 
competent evidence of record does not include evidence of a 
current left shin disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral shin 
splints have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2003); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted her claim seeking 
service connection in July 1999, prior to the passage of the 
VCAA.  By letters dated in July and November 1999, the RO 
advised the appellant to submit evidence showing a current 
disability, an injury or disease during service and linking 
evidence between the current disability and the appellant's 
military service.  In an April 2001 letter, pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  The April 2001 letter advised the veteran of the 
evidence already of record.  Finally, in a March 2003 letter, 
the Board provided the veteran an additional opportunity to 
identify any other additional evidence that could help 
substantiate the claim.  

For the above reasons, the Board finds that the RO's notices 
in July and November 1999 and April 2001 substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Additionally, and as it pertains to the duties to notify 
under the VCAA, by way of the December 1999 rating decision, 
the May 2000 Statement of the Case, and the December 2000, 
April 2002 and January 2004 Supplemental Statements of the 
Case, the RO advised the veteran and her representative of 
the basic laws and regulations governing the claim and the 
bases for the denial of the claim.  Moreover, the Board finds 
that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., the aforementioned letters of July and November 
1999, April 2001 and March 2003) and have been afforded 
opportunities to submit such information and evidence.  

The Board also finds that all necessary development has been 
accomplished.  On the veteran's initial application for 
service connection for a right knee problem and bilateral 
shin splints she identified medical treatment by Family 
Health Services.  The RO subsequently obtained the identified 
private treatment records.  Moreover, the RO obtained the 
veteran's service medical and personnel records.  The veteran 
and her witness presented testimony at the videoconference 
hearing.  Subsequent to the hearing the Board obtained 
additionally identified private treatment records.  Finally, 
in April 2003, the veteran was afforded a VA examination.  
The examination included a review of the record and included 
an opinion with regard to the etiology of the claimed 
disability.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran's service medical records do not show complaints 
or treatment for a left shin condition, to include her left 
knee, leg or ankle.  They do not contain evidence of any 
diagnosed bilateral shin splints.  Service medical records do 
reflect treatment in February 1988 for a stress fracture of 
the proximal medial portion of the right tibia.  

Treatment records from the Family Health and Social Services 
Center in 1995 and 1996 do not show treatment for a left shin 
condition.  In an October 1996 treatment note, the veteran 
complained of pain in her right leg.  The pain was on and off 
for the past month.  A notation under her past medical 
history indicated "shin splints".  A November 1996 M.R.I. 
of the right knee notes some small effusion with no other 
structural abnormalities.  Treatment records through June 
1999 do not show any additional treatment for a right or left 
shin condition.  

A June 2000 treatment note from Coastal Orthopedics included 
the veteran's complaints of bilateral pain in her knees, with 
the right worse than the left.  The veteran reported that she 
was told that she had shin splints in the service.  She was 
treated with anti-inflammatory agents and provided cortisone 
shots on the right side only.  

During a videoconference hearing in September 2002, the 
veteran did not describe specific complaints with regard to a 
left shin disability.  

The veteran was afforded a VA examination in April 2003.  
Therein, the veteran did not complain of any disability of 
the left leg.  She noted a history of injury to the right 
tibia in service and described current symptoms with regard 
to the right leg only.  Following a physical examination and 
x-ray examination, the veteran was diagnosed with a healed 
right proximal tibial stress fracture with residual pes 
anserinus bursitis and no evidence of residual shin splints.  

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

In this case, the veteran contends that she suffers from 
bilateral shin splints.  Initially, and as a matter of 
clarification, the Board notes that by rating decision of 
January 2004, service connection was granted for residuals of 
a stress fracture of the right proximal tibia, diagnosed as 
pes anserinus bursitis.  The RO assigned a 10 percent 
disability evaluation for such condition.  Accordingly, as 
the veteran is already in receipt of a disability evaluation 
pertaining to her right tibia, the Board's review will focus 
on the claimed left shin condition.  

In this regard, upon review of all of the evidence of record, 
the Board finds, however, that there is no probative evidence 
that the veteran sustained a left shin condition in service 
or that she currently suffers from a left shin disability.  
The veteran's service medical records do not show treatment 
for a left shin condition.  Additionally, there is no 
evidence within the one-year period following service that 
she sustained or was treated for a left shin condition.  The 
first post-service treatment for a left shin condition was in 
June 2000 wherein the veteran complained of bilateral knee 
pain.  Although the records reflect that the veteran was 
prescribed anti-inflammatory drugs, the medical treatment 
that followed in June and July 2000 focused exclusively on 
the veteran's right knee condition and do not include any 
pertinent diagnosis of a left shin or knee condition.  
Finally, during the April 2003 VA examination there were no 
complaints or medical findings with respect to a left shin 
condition.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability, has not been 
met.

For the foregoing reasons, the claim for service connection 
for bilateral shin splints must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application in this appeal.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral shin splints is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



